                     IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              PINE BLUFF DIVISION

STEVEN J. SMITH                                                              PETITIONER
ADC # 656564

V.                          CASE NO. 5:19-CV-00205-JM-JTK

DEXTER PAYNE, Director
Arkansas Department of Correction                                          RESPONDENT

                                         ORDER

       The Court has received proposed findings and recommendations from United States

Magistrate Judge Jerome T. Kearney.          After careful review of the findings and

recommendations and the timely objections thereto, as well as a de novo review of the

record, the Court concludes that the findings and recommendations should be, and are

hereby, approved and adopted as this Court’s findings in all respects in their entirety. A

certificate of appealability will not be granted. Judgment shall be entered accordingly.

       SO ORDERED this 7th day of October, 2019.



                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE




                                             \
